Exhibit 10.1
LANCASTER COLONY CORPORATION
FORM OF RESTRICTED STOCK AWARD AGREEMENT
This Restricted Stock Award Agreement (this “Agreement”) made as of  ________
___,  _____, by and between Lancaster Colony Corporation, an Ohio corporation
(the “Company”), and  ________, a director of the Company (the “Director”).
W I T N E S S E T H
WHEREAS, the Company desires to award Restricted Stock to the Director in
accordance with the provisions of the Company’s Amended and Restated 2005 Stock
Plan (the “Plan”);
WHEREAS, the Director wishes to accept said award;
WHEREAS, the Company hereby confirms to the Director the grant, effective on
 ________ ___,  _____ (the “Grant Date”), pursuant to the Plan, of  _______ 
Shares of Restricted Stock (“Awarded Shares”) subject to the terms and
conditions of the Plan and the terms and conditions described below; and
WHEREAS, the parties hereto understand and agree that any terms used and not
defined herein have the same meanings as in the Plan.
NOW, THEREFORE, the Company and the Director hereby agree as follows:
1. Provisions of the Plan Controlling. The Director specifically understands and
agrees that the Awarded Shares are being granted under the Plan, and are being
granted to the Director as Restricted Stock pursuant to the Plan, copies of
which Plan the Director acknowledges the Director has read, understands and by
which the Director agrees to be bound. The provisions of the Plan are
incorporated herein by reference. In the event of a conflict between the terms
and conditions of the Plan and this Agreement, the provisions of the Plan will
control.
2. Vesting of Awarded Shares.
(a) Except as provided in Section 2(b), the Awarded Shares shall be forfeited to
the Company for no consideration in the event the Director (i) voluntarily
terminates his or her services to the Company prior to the first anniversary of
the Grant Date (provided, however, that the Director shall not be considered to
have voluntarily terminated his or her services to the Company if the Director
completes the term of Board service for which he or she has most recently been
elected or appointed but does not stand for re-election to the Board) or (ii) is
removed from the Board by a vote of a majority of Directors prior to the first
anniversary of the Grant Date.

 

 



--------------------------------------------------------------------------------



 



(b) The Awarded Shares shall be fully vested in the Director and no longer
subject to a risk of forfeiture pursuant to Section 2(a) upon the occurrence of
the earliest of the following events (the “Vesting Date”):
(i) the date on which the Company undergoes a Change in Control;
(ii) the date on which the Director dies or ceases to be a Service Provider as a
result of the Director’s Disability; and
(iii) the first anniversary of the Grant Date.
3. Dividend and Voting Rights.
(a) Dividends payable with respect to the Awarded Shares during the period prior
to the Vesting Date shall be held in escrow and shall be paid to the Director on
the Vesting Date, unless the Director forfeits the Awarded Shares pursuant to
Section 2(a) hereof, in which case the Director shall also forfeit the right to
receive such dividends.
(b) The Director shall have the right to vote any Awarded Shares; provided, that
such voting rights shall lapse with respect to any Awarded Shares that are
forfeited to the Company pursuant to this Agreement.
4. Additional Shares. If the Company pays a stock dividend or declares a stock
split on or with respect to any of its Common Stock, or otherwise distributes
securities of the Company to the holders of its Common Stock, the shares of
stock or other securities of the Company issued with respect to the Awarded
Shares then subject to the restrictions contained in this Agreement shall be
held in escrow and shall be distributed to the Director on the Vesting Date,
unless the Director forfeits the Awarded Shares pursuant to Section 2(a) hereof,
in which case the Director shall also forfeit the right to receive such stock
dividend or other securities. If the Company distributes to its shareholders
shares of stock of another corporation, the shares of stock of such other
corporation distributed with respect to the Awarded Shares then subject to the
restrictions contained in this Agreement shall be held in escrow and shall be
distributed to the Director on the Vesting Date, unless the Director forfeits
the Awarded Shares pursuant to Section 2(a) hereof, in which case the Director
shall also forfeit the right to receive such stock.
5. Legends. To the extent certificates representing the Awarded Shares are
issued to the Director pursuant to this Agreement, such certificates shall have
endorsed thereon legends substantially as follows (or in such other form as
counsel for the Company may determine is necessary or appropriate):
“The shares represented by this certificate are subject to restrictions set
forth in a Restricted Stock Award Agreement with this Company dated  ________
___,  _____, a copy of which Agreement is available for inspection at the
offices of the Company or will be made available upon request.”

 

 



--------------------------------------------------------------------------------



 



“The shares represented by this certificate have been taken for investment by an
affiliate of the Company and they may not be sold or otherwise transferred by
such person, including a pledgee, unless (1) the Company shall have received an
opinion of counsel satisfactory to it that the shares are being sold or
transferred in compliance with applicable federal securities laws, and (2) there
shall have been compliance with all applicable state securities laws.”
6. Investment Intent. The Director represents and warrants to the Company that
the Awarded Shares are being acquired for the Director’s own account, for
investment, and not with a view to, or for sale in connection with, the
distribution of any such Awarded Shares.
7. Notices. Any notices required or permitted by the terms of this Agreement or
the Plan must be in writing, shall be delivered to the Director at his or her
address on file with the Company or to the Company addressed as follows (or to
such other address or addresses of which notice in the same manner has
previously been given), and will be deemed to have been duly given (a) when
delivered in person, (b) when dispatched by electronic facsimile transfer (if
confirmed in writing by mail simultaneously dispatched), (c) one business day
after having been dispatched by a nationally recognized overnight courier
service or (d) three business days after being sent by registered or certified
mail, return receipt requested, postage prepaid:
Lancaster Colony Corporation
37 West Broad Street
Columbus, Ohio 43215
Attention: Corporate Secretary
8. Information. Information about the Director and the Director’s participation
in the Plan may be collected, recorded and held, used and disclosed for any
purpose related to the administration of the Plan. The Director understands that
such processing of this information may need to be carried out by the Company
and its Subsidiaries and by third party administrators whether such persons are
located within the Director’s country or elsewhere, including the United States
of America. The Director consents to the processing of information relating to
the Director and the Director’s participation in the Plan in any one or more of
the ways referred to above.
9. Benefit of Agreement. Subject to the provisions of the Plan and the other
provisions hereof, this Agreement is for the benefit of and is binding on the
heirs, executors, administrators, successors and assigns of the parties hereto.
10. Entire Agreement. This Agreement, together with the Plan, embodies the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret,

 

 



--------------------------------------------------------------------------------



 



change or restrict the express terms and provisions of this Agreement; provided,
however, in any event, this Agreement shall be subject to and governed by the
Plan.
11. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Director
with respect to the Awarded Shares without the Director’s consent.
12. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
13. Governing Law. This Agreement is made under and shall be construed in
accordance with the internal substantive laws of the State of Ohio.
14. Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 



--------------------------------------------------------------------------------



 



The undersigned hereby acknowledges receipt of an executed original of this
Restricted Stock Award Agreement and accepts the Awarded Shares on the terms and
conditions set forth herein and in the Plan.

         
Date:                                          
       
 
 
 
[DIRECTOR NAME]    

Executed in the name and on behalf of the Company in  ________  as of the
 _____  day of  _________ ____.

            LANCASTER COLONY CORPORATION
      By:           Name:           Title:        

 

 